Citation Nr: 1120995	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for basic eligibility for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving son of the Veteran and claims that the Veteran had recognized active military service with the United States (U.S.) Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  An application to reopen a claim for basic eligibility for VA benefits was last denied in a RO decision of July 2007.  The appellant did not perfect an appeal of the decision.

2.  The evidence submitted since the decision of July 2007 pertinent to the claim for basic eligibility for VA benefits is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 decision, which denied an application to reopen a claim for basic eligibility for VA benefits, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 3.104, 3.156, 20.1103 (2010).

2.  The evidence received since the July 2007 decision, which denied an application to reopen a claim for basic eligibility for VA benefits, is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  However, for the reasons stated below, the Board finds that the appellant is not entitled to compensation for the benefits he seeks as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that a benefit could not possibly have been awarded as a matter of law.).  Accordingly, no further discussion of the VCAA is warranted with respect to the issue of whether new and material evidence has been submitted to reopen appellant's claim for eligibility for VA benefits.  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2010).  

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2010).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2010).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2010).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2010).  With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. § 3.40(c), (d).  Service department certifications will be accepted to establish unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 C.F.R. § 3.40(d).  Moreover, it has been held that a service department determination as to an individual's service shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

The RO, in a decision dated in July 2007, continued to deny the appellant's application to reopen his claim for basic eligibility for VA benefits on the basis that he did not have recognized service as evidenced by the service department's February 1986 determination that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant did not submit a notice of disagreement with this decision and accordingly, it became final when the appellant failed to perfect his appeal of that decision within the statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for basic eligibility for VA benefits may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, based on the grounds stated in the July 2007 RO decision that denied the Veteran's last application to reopen, new and material evidence would consist of evidence indicating that the Veteran did, in fact, have qualifying service that made appellant eligible for VA benefits.  

In this regard, however, evidence received since the July 2007 RO decision merely consists of general statements by appellant that he is entitled to VA benefits as the surviving child of the Veteran (these statements are cumulative of statements made by appellant at the time of the last final denial), and a medical bill, documenting that the appellant incurred a significant hospital bill for treatment he received at a private medical facility in April and May 2008.  It should also be noted that additional documents and records provided by appellant and considered by the July 2007 and prior RO decisions failed to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they were not official documents of the appropriate U.S. service department.  Therefore, these documents were not accepted as verification of the appellant's deceased father's service for the purpose of receiving VA benefits.  The Philippine government has its own laws and regulations which permit recognition of military service that is not recognized by the U.S. Army.  

The Board has made a careful review of the record.  RO determinations in and prior to July 2007 already considered the Veteran's general claim of entitlement to VA benefits as the Veteran's surviving child, the evidence of the appellant's service in the Philippine Army, and evidence of a negative finding regarding qualifying service.  Since those determinations, the appellant has again reiterated his belief that he is entitled to VA benefits as the Veteran's surviving child and provided evidence documenting his recent incurrence of significant medical expenses in April and May 2008.  However, no evidence has been introduced that would question or merit a change of the National Personnel Records Center (NPRC) negative finding with respect to qualifying service.  Accordingly, the additional evidence is not new and material.  Instead, the evidence is cumulative of the already established fact that the appellant served in the Philippine Army but has no qualifying service.  Moreover, because a service department determination as to an individual's service shall be binding on the VA, this evidence also does not raise a reasonable possibility of substantiating the claim.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Accordingly, the claim is not reopened.


ORDER

The application to reopen the claim for basic eligibility for Department of Veterans Affairs (VA) benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


